DETAILED ACTION
The instant application having Application No. 16/792,066 filed on 2/14/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the selector coupled to a processor for selectively coupling an input value to a selected one from among the plurality of SBS generator sub-blocks as in claim 1, 5,  the SBS sub-blocks include at least one SBS ρ-sequence generator sub-block as in claim 2, 5,  the SBS sub-blocks include at least one SBS δ-sequence generator sub-block as in claim 3, 8, 10, the SBS sub-blocks include at least one SBS ω-sequence generator sub-block as in claim 4, 9, the processor selects from among the plurality of SBS generator sub-blocks including the first and second SBS generator sub-blocks as in claim 5,  the at least one XNOR gate having a first input coupled to the first SBS generator sub-block to receive the first SBS sequence and having a second input coupled to the second SBS generator sub-block to receive the second SBS sequence as in claim 6, 11, the SBS sub-blocks include at least one SBS generator sub-block that generates SBS sequences using a σ-sequence method as in claim 7, 10, the processor selects from among the plurality of SBS generator sub-blocks, the second SBS generator sub-block to generate a second SBS sequence to be multiplied with the first SBS sequence as in claim 10, the SBS sub-
The drawings are further objected to because they fail to show claim 1-13 limitations “SBS generator sub-blocks”, “SBS δ-generator sub-block”, “SBS ρ-generator sub-block”, “SBS σ-generator sub-block”, and “SBS ω-generator sub-block”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents. See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function. See rejection under 35 USC 112(b) below for further details as to the description requirement.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description.
Paragraphs [031-032] disclose reference numbers 901, 903, and 905 in reference to figure 9, which depicts reference numbers 701, 703, and 705.
Paragraph [071], [0157] describes fig 34 as a graphical illustration of the process for a bit index value i = 1, whereas fig 34 depicts index i = 2.

Paragraph [076], [0171] describes fig 38 as a graphical illustration of the process for a bit index value i = 1, whereas fig 34 depicts index i = 3.
Paragraph [096] describes multiplexer 1704 is coupled to a y register 1707, however fig 17 does not show multiplexer 1704 coupled to memory register 1707 in which the value b is stored.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because claim 1-13 limitations “SBS generator sub-blocks”, “SBS δ-generator sub-block”, “SBS ρ-generator sub-block”, “SBS σ-generator sub-block”, and “SBS ω-generator sub-block” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents. See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function. See rejection under 35 USC 112(b) below for further details as to the description requirement.
The disclosure is further objected to because of the following informalities. Paragraph [0184] appears to have a typographical error in line 4, wherein “41-32” is recited.  It looks like this is meant to recite “4132”.  
Appropriate correction is required.

Patentably Indistinct Claims
Claims 1-13 of this application are patentably indistinct from Claims 1-13 of Application No. 16/790,614.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-13 of copending Application No. 16/790,614 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “SBS generator sub-blocks”, “SBS δ-generator sub-block”, “SBS ρ-generator sub-block”, “SBS σ-generator sub-block”, and “SBS ω-generator sub-block” in Claims 1-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the invention. Claim limitations “SBS generator sub-blocks”, “SBS δ-generator sub-block”, “SBS ρ-generator sub-block”, “SBS σ-generator sub-block”, and “SBS ω-generator sub- invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations. See rejection under 35 USC 112(b) below for further details as to the requirement for the description. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim limitations “SBS generator sub-blocks”, “SBS δ-generator sub-block”, “SBS ρ-generator sub-block”, “SBS σ-generator sub-block”, and “SBS ω-generator sub-block” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No description of any structure could be found in either the written description or the drawings.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
 If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (85 U.S.C. 132(a)); or


Allowable Subject Matter
Claims 1-13 would be allowable if the non-statutory double patenting rejection, rejections under 35 USC 112(a), 25 USC 112(b), and claim objections set forth in this Office action is overcome.  Reasons for indication of allowable subject matter pending resolution of the non-statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. Yang et al., "Design of accurate stochastic number generators with noisy emerging devices for stochastic computing", IEEE 2017, discloses stochastic number generator(s) (SNGs) wherein a multiplexer selects an output from among two parallel SNGs, wherein each SNG uses a same technique.
A Alaghi et al., “Survey of Stochastic Computing”, ACM Trans. Embed. Comput. Syst. 12, 2s, Article 92, 2013, provides a survey of stochastic computing techniques, including arithmetic applications such as multiplication and addition, and including selecting from multiple stochastic number generators, not explicitly disclosed as using different techniques (Introduction, fig 1, fig 2, fig 4).
Najafi et al. (US 2018/0204131) – discloses SNGs which encode a binary number value in the duty cycle(s) of a pulse-width-modulated (PWM) signals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Larocque whose telephone number is 469-295-9289. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182